No. 13067

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              OTN

                                          1975



CAROL LOTTON,

                                P l a i n t i f f and Respondent,

         -vs   -
DEAN R. LOTTON,

                                Defendant and A p p e l l a n t .



Appeal from:           D i s t r i c t Court of t h e Twelfth J u d i c i a l D i s t r i c t ,
                       Honorable B. W. Thomas J u d g e , p r e s i d i n g .

Counsel o f Record:

     For Appellant:

               F r a n k Altman a r g u e d , Havre, Montana

     For Respondent:

               Morrison, E t t i e n and B a r r o n , Havre, Montana
               Van H. B a r r o n a r g u e d , Havre, Montana



                                                  Submitted:        November 1 2 , 1975

                                                   Decided :     FEB - 3 7976
Filed:   j.~-j     3    .y:t
Mr.   Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.

             T h i s i s a n a p p e a l from an o r d e r o f t h e d i s t r i c t c o u r t ,

H i l l County, awarding c u s t o d y o f minor c h i l d r e n t o C a r o l L o t t o n ,

plaintiff.

             C a r o l and Dean L o t t o n were m a r r i e d November 22, 1969.

Two c h i l d r e n w e r e i s s u e o f t h i s m a r r i a g e :   Tony, now a g e 5 , and

Greg, now a g e 3.

             P l a i n t i f f f i l e d a n a c t i o n f o r d i v o r c e i n O c t o b e r , 1974,

a s k i n g c u s t o d y of t h e c h i l d r e n , c h i l d s u p p o r t , and a p r o p e r t y

settlement.           Defendant c o n t e s t e d t h e d i v o r c e a c t i o n , i n i t i a l l y

wishing t o prevent t h e d i v o r c e , b u t subsequently c o n t e s t i n g t h e

c u s t o d y of t h e c h i l d r e n .   T r i a l on t h e m a t t e r w a s h e l d b e f o r e

t h e d i s t r i c t c o u r t , w i t h o u t j u r y , on March 2 6 , 1975.

             On A p r i l 30, 1975, t h e d i s t r i c t c o u r t g r a n t e d t h e d i v o r c e

with a property settlement.                    The c o u r t a l s o found b o t h p a r t i e s

t o be f i t and p r o p e r p e r s o n s t o have c a r e , c u s t o d y and c o n t r o l

o f t h e c h i l d r e n ; f i n d i n g f u r t h e r t h a t due t o t h e t e n d e r y e a r s o f

t h e c h i l d r e n , it would be i n t h e i r b e s t i n t e r e s t t h a t t h e y be

p l a c e d i n t h e c a r e , c u s t o d y and c o n t r o l o f t h e i r mother.

             Defendant i s a p p e a l i n g from t h e award o f c u s t o d y o f t h e

minor c h i l d r e n t o t h e mother.

             The s o l e i s s u e p r e s e n t e d f o r d e t e r m i n a t i o n by t h i s C o u r t

i s whether t h e d i s t r i c t c o u r t abused i t s d i s c r e t i o n i n g r a n t i n g

t h e c u s t o d y o f t h e c h i l d r e n t o t h e i r mother.

             The r u l e f o r awarding c u s t o d y o f minor c h i l d r e n i s s e t

f o r t h i n s e c t i o n 91-4515,       R.C.M.     1947:

                      " I n awarding t h e c u s t o d y of a minor * * *
                      t h e c o u r t o r o f f i c e r i s g u i d e d by t h e f o l l o w -
                      ing considerations:

                     "1. By what a p p e a r s t o be f o r t h e b e s t i n t e r -
                     e s t s of t h e c h i l d i n r e s p e c t t o i t s temporal
                     and i t s m e n t a l and moral w e l f a r e * * *.

                      "2.     A s between p a r e n t s a d v e r s e l y c l a i m i n g
                  the custody or guardianship, neither parent
                  is entitled to it as of right; but other
                  things being equal, if the child is of tender
                  years, it should be given to the mother; if
                  it be of an age to require education and
                  preparation for labor or business, then to the
                  father. "
             The preference for granting custody of children of tender
 years to the mother is a policy of long standing in Montana.
             In Hoppe v. Hoppe, 138 Mont. 239, 241, 356 P.2d 44, this
 Court said:
                  "The courts throughout the country recog-
                  nize the indisputable proposition that there
                  is no substitute for a mother's love, affec-
                  tion, and care of her own offspring."
See, also, Love v. Love,            Mont    .   , 533 P.2d 280, 31 St.
Rep. 1015.
             Defendant argues all things are not equal, as required
by section 91-4515(2), prior to giving custody preference to the
mother   .
             The record is replete with testimony regarding plaintiff's
morals and her behavior prior to and after her separation from
defendant.      On more than one occasion prior to the separation
plaintiff called a baby-sitker after defendant went to work on
the graveyard shift so she might go to a local nightclub to dance.
Each of these times she admonished the baby-sitter not to tell
defendant where she had gone or why.            After the separation she
had men to her apartment until late in the evening, sometimes
while the children were there.          Plaintiff testified she was bored
with the marriage and wanted some excitement.           On the other hand,
testimony appears on the record of great affection between plain-
tiff and children; that the children were always well fed, well
rested and never beaten (by either parent).           The testimony is n0.t
clear as to whether, after the separation, plaintiff's nights out
at local nightclubs were while the children were at her apartment
with a baby-sitter, or staying with their father under his visita-

tion rights.
                                -   3   -
             P l a i n t i f f t e s t i f i e d d e f e n d a n t d i d n o t show any a f f e c -

t i o n toward t h e c h i l d r e n u n t i l a f t e r t h e s e p a r a t i o n .      She c l a i m s

he was always h u n t i n g , f i s h i n g o r r i d i n g h i s m o t o r c y c l e s .         De-

f e n d a n t ' s testimony c o n t r a d i c t s t h e s e claims.

             The r e c o r d c o n t a i n s c o n f l i c t i n g , sometimes c o n t r a d i c t o r y

t e s t i m o n y on t h e m o r a l s , h a b i t s and c h a r a c t e r o f p l a i n t i f f and

d e f e n d a n t ; much o f i t s e l f - s e r v i n g .    The o n e t h i n g b o t h p a r t i e s

c o u l d a g r e e on i s t h a t t h e o t h e r p a r t y i s a f i t and p r o p e r p e r s o n

t o have c a r e , c u s t o d y and c o n t r o l o f t h e c h i l d r e n .         But e a c h a r g u e s

he o r s h e i s " f i t t e r " t h a n t h e o t h e r .

             The e s t a b l i s h e d r u l e o f a p p e l l a t e r e v i e w i n c a s e s o f

t h i s n a t u r e h a s been s t a t e d by t h i s C o u r t i n J e w e t t v . J e w e t t ,

73 Mont. 591, 237 P. 702; W i l l i a m s v. W i l l i a m s , 85 Mont. 446, 278
P. 1009; G i l b e r t v . G i l b e r t ,           Mont      .       ,   533 P.2d 1079, 32 S t .

Rep. 163; E s t e l l v. E s t e l l ,                Mont   .       ,   537 P.2d
1082, 32 S t . Rep. 648; McCullough v. McCullough, 159 Mont. 419,

498 P.2d 1189; Hurly v . H u r l y , 147 Mont. 1 1 8 , 4 1 1 P.2d 359; K e r r i -

gan v. K e r r i g a n , 115 Mont. 136, 139 P.2d 533; I n r e Thompson, 77
Mont. 466, 251 P. 163; and d o e s n o t need r e p e a t i n g h e r e .

             Our r e v i e w o f t h e e n t i r e r e c o r d d i s c l o s e s no e v i d e n c e t h a t

t h e d i s t r i c t c o u r t abused i t s d i s c r e t i o n .       To t h e c o n t r a r y , i t

i s c l e a r t h e c o u r t a c t e d i n a c c o r d w i t h t h e law and t h e e v i d e n c e

i n g r a n t i n g c u s t o d y t o t h e mother.




W e concur:                            C